DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1, 3-11 and 13-22 are pending. Claims 21-22 are withdrawn from consideration as being drawn to nonelected inventions, Claims 1, 3-11 and 13-20 are examined herein. 
This office action is in response to an amendment filed 5/17/2022. 
This application is a divisional application of U.S. Serial Number 15/816,083 filed November 17, 2017, now U.S. Patent 10,472,619, which is a divisional application of U.S. Serial Number 14/647,547 filed 5/27/2015, now U.S. Patent No. 9,822,355 issued on November 21, 2017, which is a 35 U.S.C. 371 National Stage Application of International Application No. PCT/US2013/072236 filed on November 27, 2013, which designates the United States, and which claims the benefit under 35 U.S.C. § 119(e) of U.S. Provisional Application No. 61/730,323 filed November 27, 2012, of U.S. Provisional Application No. 61/730,369 filed November 27, 2012, of U.S. Provisional Application No. 61/776,144 filed March 11, 2013, and of U.S. Provisional Application No. 61/889,174 filed October 10, 2013. 
The presently claimed subject matter is first disclosed in its entirety in provisional application 61/776,144 and hence the effective filing date of the claims is 3/11/2013.

Information Disclosure Statement
Information Disclosure Statements filed 3/10/2022 and 5/25/2022 have been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. The search reports initialed but lined through have been considered. 


Response to Amendments
Applicant’s amendment is sufficient to overcome the previous objections and rejections. 

Claim Objections
Claims 4 and 14 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1 and 11 respectively. Claims 4 and 14 simply restate that the genetically modified cell is genetically modified by one or more genetic modifications. The genetic modifications of claim 4 and 14 are inherent properties of the genetic modification cause by the DNA targeting endonuclease. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). This is a new objection necessitated by amendment. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-11 and 13-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent 9,822,355. This rejection is maintained. 
  	An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in 1, 9-16 and 19 of U.S. Patent 9,822,355.  That is, the cited claims of Application No. 14/540,729 anticipate and fall entirely within the scope of the rejected claims of the instant application.  Specifically, both sets of claims are drawn to modified human hematopoietic progenitor cells comprising a modified BCL11A gene wherein the modification encompasses one of DHA sites +62, +58 and +55.
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the U.S. Patent 9,822,355, then two different assignees would hold a patent to the claimed invention of U.S. Patent 9,822,355, and thus improperly there would be possible harassment by multiple assignees.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633